Citation Nr: 0725473	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-08 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 20 percent for low 
back disability.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1983 to January 2004.  The record suggests he had 
prior periods of active duty as well.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 2004 rating decision of the Waco, Texas Regional 
Office (RO) of the Department of Veterans Affairs (VA) that, 
in pertinent part, granted service connection for hearing 
loss (rated 0 percent) and low back disability (rated 20 
percent) and denied service connection for hypertension.  In 
April 2007, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the veteran's claims file.

The issues of entitlement to service connection for 
hypertension and entitlement to a rating in excess of 20 
percent for low back disability are being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if any action is required on his 
part.  


FINDING OF FACT

The veteran has Level I hearing acuity in each ear.  


CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's 
bilateral hearing loss. 38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 
(Code) 6100 (2006).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Regarding hearing loss disability, the purpose of statutory 
notice was fulfilled when service connection was granted and 
an initial disability rating was assigned.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006).   The veteran 
exercised his right to appeal the rating, and a February 2005 
statement of the case (SOC) provided notice on the downstream 
issue of an increased initial rating, to include notice of 
the criteria for rating hearing loss disability and notice of 
what the record showed, and readjudicated the matter.  A 
March 2004 letter advised the veteran of his and VA's and 
respective responsibilities in claims development and to 
submit any evidence in his possession pertinent to his 
claim.   He has had ample opportunity to respond/supplement 
the record.   A June 2006 supplemental SOC readjudicated the 
matter after all critical notice was completed.  It is not 
alleged that notice in this matter has been less than 
adequate.  The veteran is not prejudiced by any technical 
notice deficiency that may have occurred along the way, and 
no further notice is required.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
pertinent VA and private medical evidence.  The veteran was 
also provided an audiological evaluation on behalf of VA.  He 
has not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  

II.  Factual Background

On July 2004 audiological evaluation on behalf of VA. 
audiometry revealed that puretone thresholds (in decibels) 
were: 




HERTZ



1000
2000
3000
4000
RIGHT
 10
20
60
70
LEFT
15 
10
15
60

The average puretone thresholds were 40 decibels, right ear, 
and 25 decibels, left ear.  Speech recognition was 96 percent 
in each ear.  The veteran reported difficulty understanding 
speech in many environments.  The diagnosis was moderately 
severe high frequency hearing loss at 3000 and 4000 Hz in the 
right ear and at 4000 hertz in the left ear.  Speech 
reception thresholds were within normal limits in both ears 
and speech discrimination ability was excellent in both ears.  

At the April 2007 hearing, in response to a question as to 
whether his hearing loss had gotten worse since he retired 
from service, the veteran only indicated that he had started 
to get a buzzing sound in his ears (i.e. tinnitus).  





III.  Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Ratings for hearing impairment are determined under the 
criteria in 38 C.F.R. §§ 4.85, 4.86.  The rating schedule 
provides a table (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, based on 
testing (by a state-licensed audiologist) including puretone 
thresholds and speech discrimination (Maryland CNC test).  
See 38 C.F.R. § 4.85.  Where there is an exceptional pattern 
of hearing impairment (as defined in 38 C.F.R. § 4.86), the 
numeric designation may be derived based solely on puretone 
threshold testing (Table VIA).  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

As the claim for increase is an appeal from the initial 
rating assigned, the possibility of staged ratings must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board finds that staged ratings are not warranted, as it is 
not shown that the severity of the  hearing loss has varied 
significantly during the appeal period.  
 
Mechanical application of the Rating Schedule to the VA 
audiometry (in July 2004) results in a noncompensable rating.  
The average puretone threshold for the veteran's right ear 
was 40 decibels and speech recognition was 96 percent.  Under 
38 C.F.R. § 4.85, Table VI, such hearing acuity is 
characterized as level I.  The left ear average puretone 
threshold was 25 decibels, with 96 percent speech 
discrimination, resulting in hearing acuity also 
characterized as Level I.  Under 38 C.F.R. § 4.85, Table VII, 
where there is Level I hearing in both ears, a 0 percent 
rating is to be assigned (under Code 6100).    There are no 
other audiological evaluations of record during the rating 
period and the veteran has not alleged that his hearing loss 
has worsened since the July 2004 evaluation.  The RO has 
applied the Rating Schedule accurately, and there is no 
schedular basis for a higher rating.  An unusual pattern of 
hearing as defined in 38 C.F.R. § 4.86 is not shown; hence, a 
rating based on puretone thresholds alone is not in order.  
Audiometric testing results are dispositive evidence in a 
claim regarding the schedular rating of hearing loss 
disability.  Consequently, a schedular compensable rating for 
bilateral hearing loss is not warranted.    

The Board has considered whether consideration of an 
extraschedular rating is indicated.  However, nothing in the 
record reflects factors warranting extraschedular 
consideration, such as marked interference with employability 
or frequent hospitalizations due to hearing loss.  38 C.F.R. 
§ 3.321.  Consequently, referral for extraschedular 
consideration is not warranted. 


ORDER

A compensable rating for bilateral hearing loss is denied.  


REMAND

At the April 2007 videoconference hearing the veteran 
testified that his low back disability had increased in 
severity since his last VA examination in August 2004.  He 
estimated that the forward flexion of his lumbar spine was 
limited to approximately 35 degrees (the August 2004 
examination found forward flexion to 90 degrees).  As the 
veteran alleges that his low back disability has increased in 
severity, and the most recent VA examination to evaluate his 
back was almost three years ago, a new VA examination to 
assess the current severity of his low back disability is 
warranted.  

Regarding the claim seeking service connection for 
hypertension, service connection may be established on a 
presumptive basis if it is shown show that hypertension was 
manifested to a compensable degree (i.e. 10 percent 
disabling) within the first postservice year.  (See 38 C.F.R. 
§ 3.307, 3.309, 4.104, Code 7101).  The veteran had essential 
hypertension diagnosed on August 2004 VA medical examination 
(i.e. within the first post service year).  However, it is 
not shown whether the hypertension was manifested to a 
compensable degree.  While the veteran has indicated that he 
was taking medication for the condition (i.e. Ramipril), the 
record on appeal does not show this.  At the April 2007 
hearing the veteran testified that he received medication for 
hypertension from the El Paso VA Medical Center (VAMC) within 
the first postservice year.  As VA treatment records 
(including pharmacy records) are constructively of record, 
and may contain pertinent information, they must be secured.  

As these claims are being remanded anyway, the RO will also 
have the opportunity to ensure full technical compliance with 
the notice provisions of the VCAA.    

Accordingly, the case is REMANDED for the following action:

1.  For the claims seeking an increased 
rating for low back disability and 
service connection for hypertension, the 
veteran should be provided VCAA notice in 
the form of a specific notice letter that 
is in full compliance with the applicable 
statutes, implementing regulations, and 
precedent interpretative decisions of the 
United States Court of Appeals for 
Veterans Claims and the United States 
Federal Circuit, specifically including 
notice of the evidence necessary to 
substantiate the claims; notice of the 
veteran's and VA's respective 
responsibilities in claims development; 
notice to submit everything in his 
possession pertinent to the claims; and 
notice regarding effective dates of 
awards and disability ratings in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran should have opportunity to 
respond.

2.  The RO should then arrange for an 
orthopedic examination to determine the 
current severity of the veteran's low 
back disability.  The veteran's claims 
folder must be reviewed by the examiner 
(who should also have available for 
review the criteria for rating 
disabilities of the spine) in conjunction 
with the examination.  Any indicated 
tests (specifically including range of 
motion studies) should be performed.  The 
examiner should note whether the veteran 
has any further functional limitations 
due to pain, weakness, fatigue and/or 
incoordination. 

3.  The RO should secure copies of 
complete records of all medical treatment 
and prescriptions the veteran received 
from the El Paso VAMC since his discharge 
from service, to specifically include all 
pharmacy records.  Of particular interest 
are any records of treatment 
of/medication for hypertension the first 
postservice year i.e. from January 31, 
2004 to January 31, 2005.

4.  The RO should then readjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


